Title: From Louisa Catherine Johnson Adams to George Boyd, 22 August 1817
From: Adams, Louisa Catherine Johnson
To: Boyd, George


				
					Dear Boyd
					Quincy 22d August 1817
				
				Your kind Letter was put into my hand this morning and I have to thank you for the readiness with which you executed the troublesome commission which I have imposed upon you—Mr. Adams requests me to beg you will engage the house you mention provided the rent is such as we may find supportable as our means are by no means considerable and we are under the necessity  and  we  of making this matter an object of serious consideration—As you have been so long a resident in Washington you are a better judge of rents than we can possibly be and on this account Mr. A—wishes you to make as favorable an arrangement for us as you can—We propose to be in the City on the 21st of next Month and I wish to get to house keeping as soon as possible after my arrival you will therefore take the house as soon as the President leaves it—With best love to you all I am ever affectionately 
				
					L. C. Adams
				
				
					P. S. I will thank you to tell Antoine that I am very angry with him for having taken the Childrens clothes with him in some of the trunks to Washington and desire him to look up every thing which belongs to them pack them up in as small a compass as possible and send them by the same Vessel he went in, to New York, addressed to Mr Adams at Mrs. Bradishes and to be careful that he leaves nothing behind—AdieuRemember me to Ellen.
				
			